DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 3, the original disclosure as filed does not appear to provide sufficient written description regarding how to perform the following limitations of “the power supply unit generates the first power from the fourth power and generates the second power and the third power from the fifth power”.

Furthermore, original disclosure as filed does not appear to disclose the relative values of the first, second, third, fourth, and fifth powers with respect to each other, and does not appear to disclose how to generate the values of each of the individual first, second, third, fourth, and fifth powers. 
Claim 3 defines the invention in functional language by specifying a desired result, such as generating the first power from the fourth power and generating the second power and the third power from the fifth power as recited above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results of generating the first power from the fourth power and generating the second power and the third power from the fifth power. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions determining and using a time constant as recited in the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 3 are rejected for similar reasons as set forth in the rejection(s) above. 


Regarding claim 5, the original disclosure as filed does not appear to provide sufficient written description regarding how to determine and use the “consumption current allowed”.
The original disclosure as filed does not appear to define the “consumption current allowed” beyond its label. Furthermore, original disclosure as filed does not appear to disclose any processes/algorithms that demonstrate how to calculate the “consumption current allowed”. The original disclosure as filed does not appear to provide any written description regarding how to determine what consumptions currents are “allowed” and which consumption currents are not “allowed”.  
Claim 5 defines the invention in functional language by specifying a desired result, such as determining allowable consumption currents as recited above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results of generating specific light blocking areas are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of determining allowable consumption currents as recited in the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 5 are rejected for similar reasons as set forth in the rejection(s) above. 

time constant”.
The original disclosure as filed does not appear to define the “time constant” beyond its label. Furthermore, original disclosure as filed does not appear to disclose any processes/algorithms that demonstrate how to determine the “time constant”, especially with respect to the recited sensor signal and second power. The original disclosure as filed does not appear to provide any written description regarding what parameters are required to determine the recited “time constant”.  
Claim 6 defines the invention in functional language by specifying a desired result, such as determining and using a time constant as recited above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results of generating specific light blocking areas are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions determining and using a time constant as recited in the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 6 are rejected for similar reasons as set forth in the rejection(s) above. 


Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 3, the original disclosure as filed does not appear to provide a sufficient disclosure that would enable one of ordinary skill to perform the following limitations of “the power supply unit generates the first power from the fourth power and generates the second power and the third power from the fifth power”.
The original disclosure as filed does not appear to disclose how a first power is generated “from” a fourth power. Similarly, the original disclosure as filed does not appear to disclose how to generate the second power and the third power “from” the fifth power. The current specification does not provide a sufficient disclosure demonstrating what specific steps are required to generate the above first, second, third, fourth, and fifth powers with respect to each other.
Furthermore, original disclosure as filed does not appear to disclose the relative values of the first, second, third, fourth, and fifth powers with respect to each other, and does not appear to disclose how to generate the values of each of the individual first, second, third, fourth, and fifth powers.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an power steering control system, which requires a clear understanding of how specific data is processed in order to perform specific automatic functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform power control for a power steering control system. 

With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of power steering control systems would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known power steering control system in a specific manner. The current specification merely recites an end result of generating different power outputs with respect to a power supply without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the 
With regards to the existence of working examples,  working examples of the missing steps and missing information of generating different power outputs with respect to a power supply as recited above have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps directed towards generating different power outputs with respect to a power supply in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted that the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 


Regarding claim 5, the original disclosure as filed does not appear to provide a sufficient disclosure that would enable one of ordinary skill to determine and use the “consumption current allowed”.
The original disclosure as filed does not appear to define the “consumption current allowed” beyond its label. Furthermore, original disclosure as filed does not appear to disclose any processes/algorithms that demonstrate how to calculate the “consumption current allowed”. The original disclosure as filed does not appear to provide a sufficient disclosure regarding how to determine what consumptions currents are “allowed” and which consumption currents are not “allowed”.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an power steering control system, which requires a clear understanding of how specific data is processed in order to perform specific automatic functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform power control for a power steering control system. 
The state of the prior art is continuously evolving, wherein the evolution in power steering control is directed towards improvements in, but not limited to, safety and comfort. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of power steering control system continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the current specification set forth in the 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of power steering control systems would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known power steering control system in a specific manner. The current specification merely recites an end result of determining and using the “consumption current allowed” without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information that demonstrate how to determine and use the “consumption current allowed”.
With regards to the existence of working examples,  working examples of the missing steps and missing information of determining and using the “consumption current allowed” have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 

Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted that the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 5 are rejected for similar reasons as set forth in the rejection(s) above. 

Regarding claim 6, the original disclosure as filed does not appear to provide a sufficient disclosure that would enable one of ordinary skill to determine and use the “time constant”.
The original disclosure as filed does not appear to define the “time constant” beyond its label. Furthermore, original disclosure as filed does not appear to disclose any processes/algorithms that demonstrate how to determine the “time constant”, especially with respect to the recited sensor signal time constant”.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an power steering control system, which requires a clear understanding of how specific data is processed in order to perform specific automatic functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform power control for a power steering control system. 
The state of the prior art is continuously evolving, wherein the evolution in power steering control is directed towards improvements in, but not limited to, safety and comfort. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of power steering control system continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of power steering control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information directed towards determining and using the “time constant”.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of power steering control systems would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information that demonstrate how to determine and use the “time constant”.
With regards to the existence of working examples,  working examples of the missing steps and missing information of determining and using the “time constant” have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps directed towards determining and using the “time constant” in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 

For the purposes of examination only, the Examiner has interpreted that the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 6 are rejected for similar reasons as set forth in the rejection(s) above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim language “and supplies to the counter as a power source” is unclear and renders the claim language ambiguous.
The claim language uses unconventional grammar and/or contains typographical errors, wherein it is unclear what claim elements the word “supplies” is modifying. 
For the purposes of examination only, the Examiner has interpreted claim 2 to mean that power is used with respect to a counter in some way.

Regarding claim 8, the claim language “rotation angle detection device according to claim 1” is unclear and renders the claim language ambiguous. 
It is unclear how many limitations of claim 1 are required for claim 8. Claim 8 does not recite which claim elements form claim 1 are required. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that at most one arbitrary claim element of claim 1 is required for claim 8.

Regarding claim 9, the claim language “electric power steering device according to claim 8” is unclear and renders the claim language ambiguous. 
It is unclear how many limitations of claim 8 are required for claim 9. Claim 9 does not recite which claim elements from claim 8 are required. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that at most one arbitrary claim element of claim 8 is required for claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US Publication No. 2018/0234039) in view of Kawano (US Publication No. 2020/0284614), Goto (US Publication No. 2014/0379204), and Koike (US Publication No. 2019/0346287).
Regarding claim 1, Kuwahara teaches A rotation angle detection device comprising: a first sensor that is supplied with power when a power switch is on and outputs a first sensor signal in accordance with a rotation of a motor rotation shaft of a motor (see at least para.[0045], Kuwahara teaches “The motor rotation sensor 46 is a magnetic sensor for detecting rotational position information of the electric motor 44” ), and to which power supply is stopped when the power switch is off (see at least para.[0122], Kuwahara teaches “the IG switch 62 is in the ON state, and the power from the battery 61 is supplied to the first and second rotation information detection function units 51 and 52 via the power control unit 50 in the normal supply state”. Also, see at least para.[0123], Kuwahara teaches “the first and second rotational position information detectors 46b and 46c detect the first and second motor rotational position signals depending on the motor rotation position and inputs the detected first and second motor rotational position signals to the first and second rotation information detectors 47a and 47b”); 
an angular position calculation unit that is supplied with power when the power switch is on and calculates angular position information representing an angular position of the motor rotation shaft based on the first sensor signal (see at least para.[0289], Kuwahara teaches “the rotational position information input to the counter unit is "(sin 8, cos 8)." However, the invention is not limited to this configuration as long as it is the rotational position information. For example, rotational position information subjected to angular calculation may be employed”), and to which power supply is stopped when the power switch is off (see at least para.[0006], Kuwahara teaches ending a first power delivery a power control unit that, when it is determined that an ignition switch is in an OFF state, intermittently supplies power from a battery to the rotation information detection function unit at a first interval set in advance during the OFF state of the ignition switch”); 
a second sensor that outputs a second sensor signal including a sine-wave signal and a cosine-wave signal in accordance with a rotation of the motor rotation shaft (see at least para.[0068], Kuwahara teaches “the second rotational position information detector 46c can detect a magnetic flux of the multipolar ring magnet 46a changing depending on a rotational position of the motor rotation shaft 44a as a magnetic detection signal having sine and cosine waveforms (the second motor rotational position signal (sin 82, cos 82))”); 
a power management unit that supplies first power that is continuous power to the second sensor when the power switch is on, supplies second power that is intermittent power to the second sensor when the power switch is off (see at least para.[0105], Kuwahara teaches “The first and second rotation information detection function units 51 and 52 are intermittently supplied with power from the battery 61 via the power control unit 50 even when the IG switch 62 becomes an OFF state”), and outputs rotation number information representing a rotation number of the motor rotation shaft based on the second sensor signal (see at least para.[0116], Kuwahara teaches “the power supply control unit 50b determines whether or not the motor rotation number is equal to or higher than a preset rotation number cot set in advance on the basis of the rotational displacement input from the rotational displacement detector 50a during the first intermittent supply state”); 
and a rotation angle calculation unit that is supplied with power when the power switch is on and calculates rotation angle information representing a rotation angle of the motor rotation shaft based on the angular position information and the rotation number information (see at least para.[0054], Kuwahara teaches “when the IG switch 62 is switched from the OFF state to the ON state, the controller 48 according to the first embodiment calculates the steering angle 8s at the time of switching from the OFF state to the ON state on the basis of the steering angle 8s and the change amount of the motor rotation position (count values Cs and Cc described below) immediately before the OFF state and the change amount of the motor rotation position immediately after switching to the ON state stored in a nonvolatile memory (not shown) in advance”. Also, see at least para.[0247], Kuwahara teaches “second counter unit 472c and the second memory unit 472d measure the second count values Cs2 and Cc2 as a change amount of the rotational position of the electric motor 44 and the second rotation count Rt2 as a rotation count of the electric motor 44”), and to which power supply is stopped when the power switch is off (see at least para.[0189], Kuwahara teaches “the first and second rotation angle calculation units 471e and 472e and the first and second output determination units 471/ and 472/ are not operated since no power is supplied”), wherein the power management unit includes: 
a power supply unit that generates the first power and the second power (see at least para.[0105], Kuwahara teaches “the power control unit 50”); 
and a counter that detects a rotation number of the motor rotation shaft (see at least para.[0261], Kuwahara teaches “detect the abnormality in two chances by outputting the calculated motor rotation angle or the measured count value to the controller 48 and allowing the controller 48 to compare the motor rotation angle or the count value between each channel”. Also, see at least para.[0261], Kuwahara teaches “when the motor rotation number starts to decrease in the normal supply state, the first and second counter units 471c and 472c can count the value corresponding to the change of the first and second digital rotation position signals while the power control unit 50 is operated in the second intermittent supply state”).
Kuwahara does not expressly indicate second power that is intermittent power having a voltage lower than the first power, 
a comparator that operates using the first power supplied from the power supply unit as a power source and compares a first reference voltage based on a voltage of the first power and the second sensor signal when the power switch is on, and operates using the second power supplied from the power supply unit as a power source and compares a second reference voltage based on a voltage of the second power and the second sensor signal when the power switch is off, 
and counting an output of the comparator. 
However, Kawano teaches second power that is intermittent power (see at least para.[0049], Kawano teaches “while the ignition switch 3 is off and is driven intermittently”) having a voltage lower than the first power to the second sensor when the power switch is off (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara with the teachings of Kawano to use a second power that is intermittent power having a voltage lower than the first power to the second sensor when the power switch is off in order to effectively detect rotations even when an ignition switch is off, as recognized by Kawano in at least para.[0001]. 
Kuwahara in view of Kawano does not expressly indicate a comparator that operates using the first power supplied from the power supply unit as a power source and compares a first reference voltage based on a voltage of the first power and the second sensor signal when the power switch is on, and operates using the second power supplied from the power supply unit as a power source and compares a second reference voltage based on a voltage of the second power and the second sensor signal when the power switch is off, 
and counting an output of the comparator. 
the change of the first and second digital rotation position signals while the power control unit 50 is operated in the second intermittent supply state”, and para.[0288]: “detect the abnormality in two chances by outputting the calculated motor rotation angle or the measured count value to the controller 48 and allowing the controller 48 to compare the motor rotation angle or the count value between each channel”. Therefore, Kuwahara only does only does not teach the use of a “comparator” that operates under a “first power” and a “second power” and performs the claimed comparisons.
Additionally, the claim does not explicitly recite that the values of the “first reference voltage” and the “second reference voltage” have different values relative to each other, wherein the limitations “based on a voltage of the first power” and “based on a voltage of the second power” encompasses designing the two reference voltages to be equal to the “first power” and to be greater than the “second power” which would make the reference voltages “based on” both the “first power” and the “second power”. Therefore, the limitations above that are not expressly taught by Kuwahara encompasses comparing an output of a sensor, such as a rotation sensor, to a predetermined threshold voltage. 
Furthermore, Goto teaches a resolver that outputs sine and cosine signals generated by a rotation of a motor, as seen in para.[0029], [0040-0042], and Fig. 1,
and using two different thresholds to determine an abnormality (see at least para.[0007], Goto teaches “when a maximum amplitude value of the output signals exceeds a predetermined threshold, or when the maximum amplitude of the output signals is smaller than a predetermined threshold, the diagnostic function 2 determines that the input signals (the output signals from the resolver) to the RD converter has abnormality”). Therefore, Goto anticipates a “comparator” that compares a sensor signal second sensor signal” to two different thresholds under any operating conditions, such as when operating under a “first power” and a “second power” to test for abnormalities.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano with the teachings of Goto to use a “comparator” that compares a sensor signal with respect to two different thresholds in order to effectively determine abnormalities, as recognized by Goto in at least para.[0007]. 
Kuwahara in view of Kawano and Goto does not expressly indicate counting an output of the comparator. 
However, Koike teaches and a counter that detects a rotation number of the motor rotation shaft (see at least para.[0117], Koike teaches “The quadrant determining unit 105 determines that rotation by a unit rotation angle (90 degrees) is performed each time the quadrant in which the rotational position of the rotation shaft 20a of the motor 20 is located changes to an adjacent quadrant”, and para.[0118], “The counter 106 computes a count value C based on the left turn flag Fl or the right turn flag Fr which is acquired by the quadrant determining unit 105”. Also, see at least para.[0110], Koike teaches using the output of a comparator “the comparator 104 generates a signal of a Hi level when the voltage value (the voltage value amplified by the amplifier 103) is positive and generates a signal of a Lo level when the voltage value is negative”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano and Goto with the teachings of Koike to that detects a number of rotations of a motor shaft in order to effectively determine abnormalities, as recognized by Koike in at least para.[0026]. 

Regarding claim 2, Kuwahara does not expressly indicate the power supply unit supplies the first power as a power source to the counter when the power switch is on and generates third power that is continuous power having a same voltage as the second power and supplies to the counter as a power source when the power switch is off.
However, Kawano teaches the power supply unit supplies the first power as a power source to the counter when the power switch is on and generates third power that is continuous power having a same voltage as the second power and supplies to the counter as a power source when the power switch is off (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”, wherein the power supply unit supplies the first power as a power source to the counter when the power switch is on and generates the third power that is continuous power having the same voltage as the second power, and supplies power to the counter when the ignition switch is off, in order to detect when an ignition switch is “off”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara with the teachings of Kawano to use a second power that is intermittent power having a voltage lower than the first power to the second sensor when the power switch is off in order to effectively detect rotations even when an ignition switch is off, as recognized by Kawano in at least para.[0001]. 

Regarding claim 3, Kuwahara does not expressly indicate the limitations of claim 3. 
However, Kawano teaches the power management unit includes a regulator that generates fourth power that is continuous power having a first regulator voltage from an external power source when the power switch is on and generates fifth power that is continuous power having a second regulator voltage lower than the first regulator voltage from the external power source when the power switch is off (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”, which anticipates setting any number of different voltages, including, but not limited to, fourth and fifth powers, by increasing or decreasing the output of the respective power supplies); 
and the power supply unit generates the first power from the fourth power and generates the second power and the third power from the fifth power (see at least para.[0047], Kawano teaches “the second power supply unit 12 and the third power supply unit 13, and is configured to supply different voltages of 5 V and 3.5 V to the second power supply unit 12 and the third power supply unit 13, respectively”, and para.[0050], “the voltage of 5 V is output from the second power supply unit 12 until the CPU 15 confirms the fact that the ignition switch 3 is set off. Then, the CPU 15 activates the third power supply unit 13 after confirming the fact that the ignition switch 3 is set off”, which anticipates setting any number of different voltages based on the respective power supplies, wherein Kawano anticipates generating a fourth power that is continuous power having a first regulator voltage from an external power source when the ignition switch is on and generates the fifth power that is continuous power having a second regulator voltage lower than the first regulator voltage form the external power source when the power switch is cut off, and the power supply unit generates the first power from the fourth power and generates the second power and the third power from the fifth power).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara with the teachings of Kawano to use at least fourth and fifth 

Regarding claim 5, Kuwahara anticipates a time width of one intermittent output of the second power is set in accordance with a consumption current allowed for the rotation angle detection device when the power switch is off (see at least para.[0134], Kuwahara teaches “Specifically, as illustrated in FIG. 6, the power control unit 50 alternatingly and repeatedly switches on and off the first changeover switch 50c only for a supply time Tc (1 [ms] in the example of FIG. 6) at each first interval Xl (having the OFF state for 99 [ms] in the example of FIG. 6). As a result, the power supply state of the power supplied from the battery 61 to the first and second rotation information detection function units 51 and 52 is changed to the first intermittent supply state”, which anticipates using any consumption current that is “allowed” for the sensor based the sensors current thresholds and/or device specifications and an appropriate time width can be determined. Therefore, it is an obvious design choice to for the time interval to be set  “in accordance with a consumption current allowed for the rotation angle detection device when the power switch is off”, as clearly the time interval chosen by Kuwahara will provide the current necessary to perform the functions recited by Kuwahara when the ignition is off. Therefore, one of ordinary skill in the art at the time of the invention would find it obvious to set the time interval to be “in accordance with a consumption current allowed for the rotation angle detection device when the power switch is off” in order to allow for the time interval to be sufficient for allowing the functions of the system taught by Kuwahara to be performed, wherein the appropriate time interval can be determined using device specifications and by testing the time of designing the system). 

Regarding claim 6, Kuwahara anticipates a time width of one intermittent output of the second power is set in accordance with a time constant of the second sensor signal when the second power is intermittently supplied (see at least para.[0134], Kuwahara teaches “Specifically, as illustrated in FIG. 6, the power control unit 50 alternatingly and repeatedly switches on and off the first changeover switch 50c only for a supply time Tc (1 [ms] in the example of FIG. 6) at each first interval Xl (having the OFF state for 99 [ms] in the example of FIG. 6). As a result, the power supply state of the power supplied from the battery 61 to the first and second rotation information detection function units 51 and 52 is changed to the first intermittent supply state”, which anticipates using any time width that corresponds to a time constant that will allow the system obtain accurate sensor signals based the sensor’s device specifications. Therefore, one of ordinary skill in the art at the time of the invention would find it obvious to set the time interval to be “in accordance with a time constant” in order to allow for the time interval to be sufficient for allowing the functions of the system taught by Kuwahara to be performed, wherein the appropriate time interval can be determined using device specifications and by testing the time of designing the system).

Regarding claim 7, Kuwahara anticipates a time width of one intermittent output of the second power is equal to or less than 220 μsec (see at least para.[0119], Kuwahara teaches “the constant supply time Tc are determined on the basis of a capacity of the battery 61 (dark current) and a maximum rotation speed of the steering wheel 31”, which anticipates selecting any conceivable time width, such as, but not limited to, less than 220 μsec, based on various parameters, such as the capacity of the battery. Therefore, one of ordinary skill in the art at the time of the invention would find it obvious to set the time interval to be sufficient for allowing the functions of the system taught by Kuwahara to be performed, wherein the appropriate time interval can be determined using device specifications and by testing the time of designing the system).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US Publication No. 2018/0234039) in view of Kawano (US Publication No. 2020/0284614), Goto (US Publication No. 2014/0379204), and Koike (US Publication No. 2019/0346287), as applied to claim 1 above, and further in view of Hara (US Publication No. 2018/0201303).
Regarding claim 4, Kuwahara in view of Kawano, Goto and Koike does not expressly indicate the comparator and the power supply unit are arranged in a single integrated circuit chip.
However, Hara teaches the comparator and the power supply unit are arranged in a single integrated circuit chip (see at least Fig.1 and para.[0070], [0071], and [0079], Hara teaches the comparator and the power supply unit are arranged in a single integrated circuit). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano, Goto and Koike with the teachings of Hara to use a comparator and a power supply unit arranged in a single integrated circuit chip in order to effectively improve the reliability of a drive device for a power steering system, as recognized by Hara in at least para.[0012]. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US Publication No. 2018/0234039) in view of Kawano (US Publication No. 2020/0284614), Goto (US Publication No. 2014/0379204), and Koike (US Publication No. 2019/0346287, as applied to claim 1 above, and further in view of Tanaka (US Publication No. 2019/0212216).
Regarding claim 8, Kuwahara in view of Kawano, Goto and Koike teaches the rotation angle detection device according to claim 1 configured to calculate rotation angle information of a motor rotation shaft of the motor as seen in at least the rejection of claim 1 above. 
 Kuwahara in view of Kawano, Goto and Koike does not expressly indicate as a whole the remaining limitations of claim 8. 
 An electric power steering device comprising (see at least para.[0035], Tanaka teaches “The electric power steering device 20”): 
a torque sensor configured to detect steering torque that is applied to a steering shaft based on a torsion angle between an input shaft and an output shaft connected via a torsion bar mounted on a steering shaft of a vehicle (see at least para.[0068], Tanaka teaches “When a torsional torque is applied between the input shaft 41 and the output shaft 43 and a torsional displacement (torsion angle) occurs in the torsion bar 42, the first coupling portion 14 and the second coupling portion 15 also rotate in conjunction with the input shaft 41 and the output shaft 43…The detection surface 13a of the magnetic sensor 13 rotates in accordance with the torsional displacement with respect to the magnetic yoke 12 and the magnet 11”); 
a motor configured to provide steering assistance force to a steering mechanism of the vehicle (see at least para.[0035], Tanaka teaches “a motor 21 for outputting an assisting torque for assisting steering of the steering wheel 30”); 
a motor control unit configured to drive and control the motor based on the steering torque (see at least para.[0035], Tanaka teaches “a motor 21 for outputting an assisting torque for assisting steering of the steering wheel 30”); 
and a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle (see at least para.[0068], Tanaka teaches “a torsional displacement (torsion angle) occurs in the torsion bar 42”), a reduction ratio of a reduction gear (see at least para.[0035], Tanaka teaches “The reduction gear 22 reduces the rotation of the motor 21 and transmits the decelerated rotation to the steering shaft 40”), and the rotation angle information (see at least para.[0080], Tanaka teaches “a change in the magnetic flux density based on a change in the rotation angle can also be easily detected”).


Regarding claim 9, Kuwahara in view of Kawano, Goto and Koike does not expressly indicate the steering assistance force applied by the motor is controlled based on the steering angle calculated by the steering angle calculation unit. 
However, Tanaka teaches the steering assistance force applied by the motor is controlled based on the steering angle calculated by the steering angle calculation unit (see at least para.[0035], Tanaka teaches “The electric power steering device 20 includes a motor 21 for outputting an assisting torque for assisting steering of the steering wheel 30 by a driver, a reduction gear 22, a control device 23, and the like”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Kuwahara in view of Kawano, Goto and Koike with the teachings of Tanaka to use the electric power steering device disclosed by Tanaka in order to prevent a decrease in detection accuracy of the parameters of the steering system, as recognized by Tanaka in at least para.[0169]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665